NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued April 13, 2011
                                    Decided May 31, 2011

                                              Before

                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge



No. 10‐2833

JAMES M. HARDESTY,                                     Appeal from the United States District
                       Plaintiff‐Appellant,            Court for the Southern District
                                                       of Indiana, Indianapolis Division.
       v.
                                                       No. 1:07‐cv‐1396‐LJM‐DML
MICHAEL  J.  ASTRUE,  Commissioner  of
Social Security,                                       Larry J. McKinney, Judge.
                    Defendant‐Appellee.




                                          O R D E R

       James Hardesty is a veteran of the Vietnam War. In 1968, he was injured seriously
while  serving  in  that  conflict  by  shrapnel  from  a  friendly‐fire  mortar  explosion.  The
incident left him with multiple internal organ injuries; his left leg was amputated below the
knee;  and  he  lost  both  bone  and  muscle  on  his  right  buttock.  In  1969,  Hardesty  was
No. 10-2833                                                                                      Page 2



awarded a Purple Heart and was honorably discharged from the service. He applied for
disability  benefits,  which  he  received  until  September  1971,  when  the  Social  Security
Administration concluded that he was no longer disabled. 

        The present case arose when, some thirty years later, Hardesty applied again for
Social  Security  disability  benefits  and  initially  was  turned  down.  While  his  case  was
pending  on  appeal  to  this  court,  the  Commissioner  moved  to  remand  for  further
proceedings, in light of new evidence that Hardesty tendered. See Hardesty v. Astrue, No.
09‐2413 (7th Cir. Nov. 30, 2009). The court granted that motion, thereby giving Hardesty
another opportunity to show that he had become totally disabled by the critical date of
March  31,  1973,  his  last  date  of  eligibility  under  Social  Security  rules.  In  light  of  that
favorable outcome, Hardesty’s lawyer would now like attorney’s fees under the Equal
Access to Justice Act (“EAJA”), which are available unless the government’s position was
“substantially justified.” See 28 U.S.C. § 2412(d)(1)(A). The district court found, however,
that the Commissioner’s decision to deny benefits at the administrative level and to defend
that decision in court was justified and thus denied the fees. Hardesty has appealed, but
we find no error in the district court’s conclusion and thus affirm. 
 
        A few more details about the course of Hardesty’s effort to secure fees will clarify
what is, and what is not, before us. When Hardesty lost his disability benefits on September
1, 1971, on the ground that he was no longer disabled (meaning that the agency found that
there  was  work  he  could  do  in  the  national  economy,  despite  his  serious  physical
limitations, see 42 U.S.C. §§ 416(i), 423 (d); 20 C.F.R. § 404.1520(a)), he did not challenge
that determination. Thus, the adjudication of non‐disability as of that date became final and
entitled to preclusive effect. 20 C.F.R. § 404.957(c)(1). This did not mean that Hardesty was
forever barred from demonstrating that he had once again become entitled to disability
benefits. It established only that any future application had to start from the premise that
he had overcome whatever disabilities had supported the earlier benefits as of September
1, 1971. Hardesty’s present claim is further constrained by the fact that the disability benefit
program is for wage‐earners; it is thus available only for those who meet the insured status
requirements of the Social Security Act. See generally 42 U.S.C. §§ 413, 423(a), (c). The Act
measures quarters of coverage. Id. In Hardesty’s case, his “date last insured” was March
31, 1973. Hardesty’s entitlement to benefits under the Social Security disability program 
was thus bracketed by the administratively final determination that he was not disabled
as of September 1, 1971, and the end of his eligibility for benefits as of March 31, 1973.
No. 10-2833                                                                                         Page 3



      Hardesty filed his renewed bid for disability benefits on July 28, 2003; he had a
hearing before an administrative law judge (“ALJ”) on August 10, 2005. Well before that
hearing, in October 2003, Social Security officials alerted him to the fact that he had no
evidence  addressing  the  relevant  period.  They  repeatedly  told  him  that  the  medical
evidence he had submitted showed that there was no medically disabling condition as of
December 31, 1970. Throughout the hearing in August 2005, the ALJ stressed the same
evidentiary  gap. No  one questioned the severity of the injuries Hardesty had suffered
during the Vietnam War, but that was not the relevant question. Here is a typical statement
from the ALJ:

       .  .  .  [W]hat  I  have  to  figure  out  is  the  question  I’ve  been  discussing  with
       [Hardesty’s lawyer]. . . . [H]ow [did] those [war] injuries affect[] you during
       this  window  of  time  when  they  cut  off  your  benefits  before,  which  is  in
       September 1971 and March of ‘73, when your insurance ran out. Because
       without being able to answer that critical question, I have no alternative but
       to deny your claim. . . . [W]hat I really have to have is medical records that
       plug that gap . . . . 

        Although Hardesty’s lawyer now insists before this court that he did furnish those
documents,  the  record  does  not  bear  this  out.  He  has  referred  us  to  page  281  of  the
administrative record to confirm his statement, but that page contains only a letter from
the lawyer to the ALJ saying “Enclosed please find medical records from Mr. James M.
Hardesty in respect to his injury in Vietnam on May 27, 1968.” It was not until 2009, while
the  case  was  pending  before  this  court,  that  Hardesty  finally  supplied  the  necessary
information.  In  his  motion  to  supplement  the  record,  Hardesty  admitted  that  the
documents he was tendering “were not submitted by the Veterans Administration when
requested after the hearing” before the ALJ. And the new records strongly support exactly
what Hardesty has asserted: that he became totally disabled at some point between 1971
and 1973. The new documents included the following:

       •       Several 1969 VA ratings decisions reflecting a finding that Hardesty
               was unemployable and completely disabled;

       •       December  15,  1970,  veterans’  benefits  award  record,  showing
               payments of disability benefits beginning in 1970 and continuing until
               1987;
No. 10-2833                                                                                     Page 4




       •      November 10, 1970, disability rating of “total disability” because of
              unemployability, which began in 1969;

       •      October 27, 1971, disability rating, to the same effect;

       •      October 31, 1975, disability rating, stating that Hardesty “has been in
              receipt of a total rating for individual unemployability from 6‐17‐69”
              and that recent examinations disclosed “no indication of improvement
              in  his  service  connected  disabilities,”  that  he  has  not  been  able  to
              “resume employment since discharge from military service,”  and that
              “permanent unemployability” was established by 1975. 

In addition, Hardesty submitted more recent letters that corroborate his assertion that the
VA  has  treated  him  as  unemployable  and  disabled  since  1969.  The  last  supplemental
document is a letter from Hardesty’s brother; this letter says that during “all of 1970 up
through and including November 1972,” Hardesty “had fitting problems with his left leg
prosthesis,” which required him to “use crutches to get around because of the swelling in
his left leg stump.” 

        Taking  this  background  into  account,  the  district  court  concluded  that  the
Commissioner’s  position  before  the  ALJ  and  the  district  court  had  been  substantially
justified. The ALJ in 2007 did not have access to the evidence that Hardesty produced in
2009, and so he reasonably concluded that Hardesty had failed to prove disability; by the
same token, the Commissioner had no reason not to support that position. The same was
true for the first round in the district court. The court therefore denied Hardesty’s petition
for attorney’s fees.

       Hardesty  offers  two  reasons  why,  in  his  opinion,  we  should  reverse.  First,  he
continues to assert that the evidence he submitted while the case was pending in this court
was not really new, but instead duplicated other evidence that was already in the record;
second, he argues that even if it was new, the reason why the record was defective earlier
was  the  ALJ’s  failure  properly  to  develop  it  (and  that  the  Commissioner  should  have
realized this). We have already explained why the first of these arguments cannot prevail.
Not until Hardesty proffered the new materials in 2009 did the record contain anything
addressing the critical time between 1971 and 1973. Far from being cumulative, it was new
No. 10-2833                                                                                Page 5



and  pertinent.  To  the  Commissioner’s  credit,  he  recognized  this  and,  without  any
prodding, invited this court to return the case to the agency for further proceedings. 

       We also find no abuse of discretion in the district court’s conclusion that the ALJ
could  not  be  faulted  for  his  development  of  the  record  (and  hence,  again,  that  the
Commissioner was substantially justified in defending the ALJ’s position). It is not as if the
ALJ  was  unaware  of  the  importance  of  finding  evidence  addressing  the  1971  to  1973
period;  he  repeatedly  discussed  this  point  with  Hardesty’s  lawyer.  Hardesty  never
suggested that there was other evidence out there that he needed to find, or anything for
which he needed a subpoena from the ALJ or any comparable assistance. In addition, as
the Commissioner notes, this is the first time that the “underdevelopment” argument has
made an appearance in this case; that alone would be enough to warrant its rejection. 

        Hardesty  has  made  a  number  of  additional  arguments  that  do  not  require
discussion. The EAJA provides for an award of attorney’s fees and other expenses to a
prevailing party if, among other things, “the court finds that the position of the United
States was not substantially justified.” 28 U.S.C. § 2412(d)(1)(A). In Pierce v. Underwood, 487
U.S. 552 (1988), the Supreme Court held that this standard is satisfied if the government’s
position is “justified to a degree that could satisfy a reasonable person,” meaning that “it
has a reasonable  basis  in  law and fact.” Id.  at 565‐66 & n.2. The  government  bears  the
burden  of  demonstrating  substantial  justification,  but  once  the  district  court  has  been
persuaded that it met that burden, this court reviews only for abuse of discretion. Id. at 559.
We find no such abuse of discretion here. We therefore AFFIRM the judgment of the district
court.